In July 2008, petitioner commenced this proceeding for a determination that respondent had neglected his girlfriend’s children. In connection with that neglect petition, petitioner sought a temporary order of protection directing that respondent have no contact with his girlfriend’s children and, further, that he should have no contact with any children under the age of 21. After a hearing, Family Court issued a temporary order of protection that prohibited respondent from having contact with any child under the age of 21. Respondent now appeals from that temporary order of protection.
*1077The only relief sought by respondent is for modification of the temporary order of protection by deleting the portion of the order that prevented him from having contact with all children under the age of 21. Inasmuch as the temporary order of protection from which respondent appeals expired by its express written terms on December 21, 2008, and there has been no extension of the order, respondent’s challenge to the order is moot (see Matter of Marchand v Nazzaro, 55 AD3d 968, 969 [2008]; Matter of Cadejah AA., 25 AD3d 1027, 1028-1029 [2006], lv denied 7 NY3d 705 [2006]; Matter of Senator NN., 21 AD3d 1187, 1188 [2005]; Matter of Noor v Noor, 15 AD3d 788, 789 [2005]; Matter of Schreiber v Schreiber, 2 AD3d 1094, 1095 [2003]). Accordingly, the appeal must be dismissed.
Mercure, J.B, Rose, Lahtinen and Malone Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.